                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA
                                                                    CRIMINAL ACTION
            v.
                                                                    NO. 18-249-3
 JAMAAL BLANDING


                                    ORDER RE: MOTIONS TO SUPPRESS

          AND NOW, this 10th day of October, 2019, for the reasons stated in the foregoing

memorandum, it is hereby ORDERED that the Motion to Suppress Evidence Obtained from the

June 1, 2018 Warrant (ECF 401) and the Motion to Suppress Evidence Pursuant to a Warrantless

Search and Seizure (ECF 405) are DENIED.



                                                             BY THE COURT:

                                                             /s/ Michael M. Baylson


                                                             MICHAEL M. BAYLSON
                                                             United States District Court Judge

O:\Criminal Cases\18cr249 US v West et al\18cr249 Blanding Order 10072019.docx
